FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by checkmark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ☐Accelerated filer ☐Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by checkmark whether the registrant is a shell company. Yes ☐ No ☒ As ofJuly 11, 2013BAB, Inc. had: 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operation Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4 Controls and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Mine Safety Disclosures Item 5 Other Information Item 6 Exhibits SIGNATURE 2 PART I ITEM 1. FINANCIAL STATEMENTS BAB, Inc. Consolidated Balance Sheet May 31, 2013 November 30, 2012 (unaudited) ASSETS Current Assets Cash $ 870,668 $ 1,256,257 Restricted cash 371,204 376,837 Receivables Trade accounts and notes receivable (net of allowance for doubtful accounts of $14,331 in 2013 and $25,580 in 2012 ) 79,607 86,070 Marketing fund contributions receivable from franchisees and stores 13,507 16,385 Inventories 25,720 26,953 Prepaid expenses and other current assets 87,228 65,991 Total Current Assets 1,447,934 1,828,493 Property, plant and equipment (net of accumulated depreciation of $141,357 in 2013 and $139,293 in 2012) 8,708 10,773 Assets held for sale 3,783 3,783 Trademarks 446,222 445,022 Goodwill 1,493,771 1,493,771 Definite lived intangible assets (net of accumulated amortization of $61,206 in 2013 and $54,560 in 2012) 53,214 59,710 Deferred tax asset 248,000 248,000 Total Noncurrent Assets 2,253,698 2,261,059 Total Assets $ 3,701,632 $ 4,089,552 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term debt $ 29,070 $ 29,070 Accounts payable 13,218 14,120 Accrued expenses and other current liabilities 398,145 328,288 Unexpended marketing fund contributions 384,965 393,477 Deferred franchise fee revenue 50,000 25,000 Deferred licensing revenue 20,833 45,833 Total Current Liabilities 896,231 835,788 Long-term debt (net of current portion) 95,762 95,762 Total Liabilities 991,993 931,550 Stockholders' Equity Preferred shares, 5,000,000 authorized, no shares outstanding Common stock ($.001 par value; 15,000,000 shares authorized; 8,466,953 shares issued and 7,263,508 shares outstanding as of May 31, 2013 and November 30, 2012 13,508,257 13,508,257 Additional paid-in capital 987,034 987,034 Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Equity 2,709,639 3,158,002 Total Liabilities and Stockholders' Equity $ 3,701,632 $ 4,089,552 SEE ACCOMPANYING NOTES 3 BAB, Inc. Consolidated Statements of Income For the Three and Six Month Periods Ended May 31, 2013 and 2012 (Unaudited) 3 months ended May 31, 6 months ended May 31, REVENUES Royalty fees from franchised stores $ 467,525 $ 489,081 $ 887,444 $ 932,002 Franchise fees 10,000 37,500 10,000 42,500 Licensing fees and other income 180,632 299,205 295,792 418,776 Total Revenues 658,157 825,786 1,193,236 1,393,278 OPERATING EXPENSES Selling, general and administrative expenses: Payroll and payroll-related expenses 329,802 327,896 708,440 696,147 Occupancy 42,594 46,252 84,157 65,760 Advertising and promotion 19,343 19,237 36,820 31,054 Professional service fees 20,445 33,493 81,228 93,715 Travel 15,912 14,449 32,927 28,466 Depreciation and amortization 4,367 4,782 8,711 9,566 Other 99,022 96,439 178,462 174,405 Total Operating Expenses 531,485 542,548 1,130,745 1,099,113 Income from operations 126,672 283,238 62,491 294,165 Interest income 248 668 555 1,374 Interest expense ) Income before provision for income taxes 125,438 282,094 60,082 291,915 Provision for income taxes Current tax - 15,000 - 15,000 Net Income $ 125,438 $ 267,094 $ 60,082 $ 276,915 Earnings per share - Basic and Diluted 0.02 0.04 0.01 0.04 Weighted average shares outstanding - Basic 7,263,508 7,263,508 7,263,508 7,263,508 Effect of dilutive common stock 4,050 2,002 3,210 2,199 Weighted average shares outstanding - Diluted 7,267,558 7,265,510 7,266,718 7,265,707 Cash distributions declared per share $ 0.02 $ 0.01 $ 0.07 $ 0.02 SEE ACCOMPANYING NOTES 4 BAB, Inc. Consolidated Statements of Cash Flows For the Six Month Periods Ended May 31, 2013 and 2012 (Unaudited) Operating activities Net income $ 60,082 $ 276,915 Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization 8,711 9,566 Provision for uncollectible accounts, net of recoveries ) ) Changes in: Trade accounts receivable and notes receivable 12,677 30,971 Restricted cash 5,633 ) Marketing fund contributions receivable 2,878 4,856 Inventories 1,233 ) Prepaid expenses and other ) 22,769 Accounts payable ) ) Accrued liabilities ) ) Unexpended marketing fund contributions ) 23,284 Deferred revenue - 24,167 Net Cash Provided by Operating Activities 51,571 269,735 Investing activities Capitalization of trademark renewals ) ) Net Cash Used In Investing Activities ) ) Financing activities Dividends payable Cash distributions/dividends ) ) Net Cash Used In Financing Activities ) ) Net Increase (Decrease) in Cash ) 51,680 Cash, Beginning of Period 1,256,257 1,236,125 Cash, End of Period $ 870,668 $ 1,287,805 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income taxes paid $ 19,950 $ 5,000 S
